Citation Nr: 1635177	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  09-23 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for chondromalacia of the right knee with osteoarthritis, excluding the period from October 22, 2008, to November 30, 2008, during which a temporary total rating for based on surgical treatment necessitating convalescence was in effect.  

2.  Entitlement to a rating in excess of 30 percent for chondromalacia of the left knee with osteoarthritis, excluding the period from December 10, 2008, to January 31, 2009, during which a temporary total rating for based on surgical treatment necessitating convalescence was in effect.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty in U.S. Army from March 1987 to July 1990.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied ratings in excess of 30 percent for right and left knee chondromalacia.  

Before the appeal was certified to the Board, in an April 2009 rating decision, the RO assigned a temporary total rating for chondromalacia of the right knee, status post arthroscopy, for the period from October 22, 2008, to November 30, 2008; and a temporary total rating for chondromalacia of the left knee, status post arthroscopy, for the period from December 10, 2008, to January 31, 2009.  See 38 C.F.R. § 4.30.  The appellant did not appeal the RO's determination in this regard.  

In January 2016, the Board remanded the matter for additional evidentiary development.  At that time, the issues on appeal were characterized as "entitlement to an evaluation in excess of 30 percent disabling for chondromalacia of the left knee also claimed as osteoarthritis, for the period prior to October 22, 2008, and in excess of 30 percent disabling since December 1, 2008."

Given the evidence of record, and in the interests of clarity, the Board has recharacterized the issues on appeal as set forth above.  As delineated in more detail below, it appears that the RO has conceded that the appellant's service-connected right and left knee disabilities include osteoarthritis.  This is consistent with the evidence of record, including service treatment records which contain a notation of degenerative joint disease, both knees; and a February 2016 VA medical examination report noting documented degenerative or traumatic arthritis in the knees.  In light of the favorable inclusion of arthritis as part and parcel of the appellant's service-connected right and left knee disabilities, the appellant is not prejudiced by the Board's clarification of the issues on appeal.  In any event, this matter is being remanded for additional evidentiary development with subsequent reconsideration by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Background

The appellant's service treatment records document frequent complaints of right and left knee pain.  A Medical Evaluation Board (MEB) diagnosed him as having chondromalacia patella, bilateral; and degenerative joint disease, both knees, and the appellant was medically discharged from active service in July 1990.

In August 1990, VA received the appellant's original application for VA compensation benefits, seeking service connection for degenerative joint disease in both knees.  

In connection with his claim, the appellant was afforded a VA medical examination in September 1990.  X-ray studies of both knees were performed and interpreted as showing no significant abnormalities.  The diagnosis was chondromalacia patellae.

In a November 1990 rating decision, the RO granted service connection for bilateral chondromalacia patellae, effective August 1, 1990, the day following the date of the appellant's separation from active service.  The RO assigned an initial 10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5257, noting symptoms such as soreness with prolonged walking and pain on squatting.  The RO denied service connection for degenerative joint disease, noting that the condition had not been found at the most recent VA medical examination.  

In January 1994, the appellant submitted a claim for an increased rating, alleging that his knee symptomatology had worsened.  In an October 1994 rating decision, the RO granted separate 10 percent disability ratings for chondromalacia patella of each knee effective August 1, 1990, pursuant to Diagnostic Code 5257.  

In November 1998, the appellant again submitted a claim for an increased rating, alleging continued worsening of his knee symptomatology.  In a February 2001 decision, the Board granted separate 20 percent ratings for the appellant's service-connected right and left chondromalacia under Diagnostic Code 5257, based on evidence showing a moderate degree of subluxation and pain in each knee.  

In April 2004, the appellant again submitted a claim for an increased rating for his service-connected right and left knee disabilities.  In connection with the claim, the appellant underwent VA medical examination in June 2004 at which he was diagnosed as having severe bilateral chondromalacia patella with moderate loss of function due to pain.  The appellant's symptoms were noted to include significant pain, patellar grinding and crepitus, and patellar displacement.  In a July 2004 rating decision, the RO increased the ratings for the appellant's right and left knee chondromalacia to 30 percent, effective April 30, 2004, pursuant to Diagnostic Codes 5299-5257.  

In March 2008, the appellant submitted his most recent claim for an increased rating for his service-connected right and left knee disabilities.  

In connection with his claim, the appellant was afforded a VA medical examination in May 2008 at which the examiner noted that X-ray studies of the knees performed in October 2007 had shown osteophytes and degenerative changes and that October 2007 MRI studies had shown severe cartilage loss and degenerative cyst like changes.  The diagnoses included bilateral chondromalacia patellae with complete loss of articular cartilage, as well as degenerative joint disease of both knees.  Also diagnosed was a horizontal tear of the posterior horn of one medial meniscus.

In a September 2008 rating decision, the RO denied ratings in excess of 30 percent for chondromalacia of the left and right knees, pursuant to Diagnostic Code 5257.  

The appellant appealed the RO's determination.  In a February 2012 statement, he noted that he had arthritis in both of his knees as a result of his service-connected chondromalacia.  

For reasons which are unclear, in a January 2013 letter, the RO advised the appellant that his "claim for arthritis of both knees secondary to knee pain cannot be processed as a new or secondary claim because chondromalacia of the left and right knee are currently on appeal and will be handled accordingly."  In a January 2013 response to the RO, the appellant pronounced himself "somewhat baffled," and indicated that it was his understanding that his arthritis would be addressed by the appeal team making a decision on his claim.  

The appellant underwent VA medical examination in February 2016.  The examiner noted that imaging studies of the knees had been performed and had documented degenerative or traumatic arthritis.  Clinical findings included limited flexion with pain, bilaterally.  

In a February 2016 Supplemental Statement of the Case, the RO considered the examiner's findings of arthritis with pain and limitation of flexion but concluded that a rating in excess of 30 percent for the appellant's service-connected right and left disabilities was not warranted, apparently pursuant to Diagnostic Code 5257.  

Reasons for Remand

VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and evidence of record.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In that regard, the U.S. Court of Appeals for Veterans Claims (Court) has held that a Veteran can be rated separately for different manifestations of the same injury, where "none of the symptomatology for any one of [the] conditions is duplicative of or overlapping with the symptomatology of the other two conditions," and that such combined ratings do not constitute pyramiding prohibited by 38 C.F.R. 4.14.  Esteban v. Brown, 6 Vet. App. 259 (1994).

In that regard, VA's Office of General Counsel has held that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and Diagnostic Code 5003, pertaining to arthritis, does not constitute pyramiding.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997); see also VA O.G.C. Prec. Op. No. 9-98 (Aug. 14, 1998), published at 63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 and Diagnostic Code 5261, based on limitation of flexion and extension, may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VA O.G.C. Prec. Op. No. 9-2004, (Sept. 17, 2004).

As set forth above, since the award of service connection, the RO has evaluated the appellant's service-connected right and left knee disabilities by analogy to 38 C.F.R. § 4.71a, Diagnostic Codes 5257, pertaining to other impairment of the knee.  The appellant's service-connected right and left knee disabilities, however, now include arthritis and limitation of motion.  In addition, recent examinations have identified a tear of the right medial meniscus.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258, providing a 20 percent rating for dislocation of the semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  

After reviewing the record the Board finds that an additional VA medical examination is necessary to identify the nature and severity of all pathology and symptoms which are part and parcel of his service-connected right and left knee disabilities.  

In addition, the Court has recently held that in order to be considered adequate, a VA medical examination must include joint testing for pain on both active and passive motion, as well as in weight-bearing and nonweight-bearing situations.  Correia v. McDonald, 2016 WL 3591858, No. 13-3238 (Vet. App. July 5, 2016).  Because the most VA medical examination conducted in connection with the appellant's claim does not contain the necessary findings, it is inadequate for compensation purposes.  

Moreover, the RO has not yet considered whether any of the appellant's service-connected right and left knee symptoms warrant separate compensable ratings.  Thus, after obtaining the results of the VA medical examination, the RO should consider whether all applicable symptomatology attributable to the service-connected right and left knee disabilities is appropriately rated, to include whether any scars, instability, arthritis, limitation of flexion, limitation of extension, or symptomatology referable to service-connected meniscal pathology merits separate disability ratings.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that clinical records from the Birmingham VA Medical Center for the period from January 2016 to the present are secured and associated with the record.  

2.  The appellant should be afforded a VA medical examination for the purpose of evaluating the nature and severity of his service-connected right and left knee disabilities.  Access to the appellant's electronic VA files must be made available to the examiner for review.  

After examining the appellant and reviewing the record, the examiner should specifically delineate all pathology and symptoms associated with the appellant's service-connected right and left chondromalacia with osteoarthritis, to include any scars, instability, subluxation, arthritis, limitation of flexion, limitation of extension, painful motion, meniscal pathology, locking, or effusion into the joints.  

The examination report should include range of motion in degrees for the appellant's right and left knees.  In so doing, the examiner should test the appellant's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner must also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

3.  After conducting any additional development deemed necessary, the AOJ should reconsider the claims, considering all the evidence of record and documenting its consideration of whether all manifestations of the appellant's service-connected right and left knee disabilities are appropriately rated, to include whether any separate compensable ratings are warranted.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  If the benefits sought remain denied, a Supplemental Statement of the Case should be provided followed by an appropriate period of time to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




